   Case 1:11-cv-00691-LAK-RWL Document 2593 Filed 12/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                             No. 19-CR-561 (LAP)
-against-
                                             No. 11-CV-691 (LAK)
STEVEN DONZIGER,
                                                     ORDER
                    Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of Mr. Donziger’s letter inquiring

about the Special Prosecutor’s billing matters, (dkt. no. 218),

the Special Prosecutor’s response, (dkt. no. 220), and Mr.

Donziger’s reply, (dkt. no. 221).      The Special Prosecutor is in

compliance with the Court’s order dated July 22, 2020 (dkt. no.

108) regarding her billing matters.      Nothing more is required.

Accordingly, the relief requested in Mr. Donziger’s letter (dkt.

no. 218) is DENIED.

SO ORDERED.

Dated:      December 10, 2020
            New York, New York


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   1
